Citation Nr: 1806638	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia prior to January 6, 2009.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 30, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to April 1968.

The issue of entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009, comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in March 2016.  Both matters were originally on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The June 2010 Board decision granted a 70 percent rating for schizophrenia from October 8, 2004.

2.  Prior to January 6, 2009, the Veteran's service-connected schizophrenia was not manifested by total occupational and social impairment.

2.  Prior to December 30, 2011, the Veteran's service-connected psychiatric disabilities rendered him unable to secure or follow a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  Prior to January 6, 2009, the criteria for a 100 percent evaluation for paranoid schizophrenia and PTSD were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9411-9440 (2017).

2.  Prior to December 30, 2011, the criteria for entitlement to a TDIU were met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the January 2009 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Procedural History

The Board notes that it changed the issue of entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009 to entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia prior to January 6, 2009.  

In May 1968, the Veteran filed a claim for service connection for a mental condition for which he was hospitalized while in Germany in September 1967.  He failed to report to the scheduled VA examination, and his claim was denied in July 1968.  In February 1998, the Veteran filed an additional claim for depression, migraine headaches, suicidal tendencies, and mental conditions.  By rating decision in April 1998, service connection for paranoid schizophrenia was established and a 10 percent rating was assigned effective February 23, 1998.  In June 1998, the Veteran filed for a temporary total rating based on hospitalization over 21 days for service-connected disability and Veteran reported that in March 1998, he was admitted to Dallas VAMC.  Entitlement to a total evaluation based on hospitalization in excess of 21 days was denied as the Veteran was hospitalized for substance abuse treatment program and not for service-connected schizophrenia.  In August 2002, the Veteran requested an increased rating for his schizophrenia.  He underwent VA examination in November 2002, and by rating decision dated in December 2002, the disability evaluation for his schizophrenia was increased to 50 percent effective August 30, 2002.  On October 8, 2004, VA received the Veteran's application for increased compensation based on unemployability.  He also requested an evaluation for, inter alia, posttraumatic stress disorder (PTSD).  By rating decision dated in June 2005, an increased evaluation for schizophrenia in excess of 50 percent was denied as was the Veteran's claim for service connection for PTSD and his claim for a TDIU.  The Veteran appealed this decision; and in June 2010, the Board granted an evaluation of 70 percent for the Veteran's schizophrenia.  

Although the Board did not specifically indicate in its decision that the 70-percent rating assigned was for the entire appeal period, it was implicit in that the Board did not deny a rating higher than 50 percent for any period during the appeal which began on October 8, 2004, when the Veteran submitted his Statement in Support of Claim requesting a TDIU form and noting that his psychiatric symptoms made it impossible for him to work.  It is obvious in the June 2005 cover letter to the rating decision that the RO accepted the October 8, 2004 statement as a claim for increase of service-connected schizophrenia.  Thus, the June 2010 Board decision granted a 70 percent rating for schizophrenia from October 8, 2004.

In an August 2010 rating decision, the Appeals Management Center (AMC) noted the Board's June 2010 decision but found that a 70 percent evaluation was only warranted from January 6, 2009.  

In January 2011, the parties (the Veteran and the Secretary of VA) filed a Joint Motion for Remand for the Court to set aside those portions of the June 2010 Board decision that denied a rating in excess of 70 percent for service connected schizophrenia and denied entitlement to service connection for PTSD.  The parties indicated that that portion of the Board's decision that granted a 70 percent evaluation for schizophrenia should not be disturbed and noted that the issue of entitlement for a TDIU had been remanded.

In a July 2012 rating decision, the AMC granted a 100 percent evaluation for schizophrenia effective December 30, 2011.  

In March 2013, the Board remanded the case for additional development.  The Board identified the issues on appeal as (1) entitlement to service connection for a psychiatric disorder other than schizophrenia, to include PTSD, depressive disorder not otherwise specified (NOS), and/or a personality disorder; (2) entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009; (3) entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia from January 6, 2009 to December 29, 2011; and (4) entitlement to an evaluation in excess of 100 percent for service-connected schizophrenia from December 30, 2011.  The Board noted its June 2010 decision (the increase in evaluation for the Veteran's service-connected schizophrenia to 70 percent and its denial of service connection for PTSD).  The Board also noted that its "partial grant" of the Veteran's schizophrenia claim was implemented by the AMC in an August 2010 rating decision and that a 70 percent evaluation was assigned effective from January 6, 2009.  The Board further noted that the effective date of the increase to 70 percent was assigned by the AMC in the August 2010 rating decision rather than by the Board.    

In May 2013, the RO granted service connection for PTSD as well as a temporary evaluation of 100 percent from July 16, 2007 to September 30, 2007 for hospitalization over 21 days.  An evaluation of 50 percent remained assigned from October 1, 2007.  

In August 2013, the Board again remanded the case for additional development.  The Board identified the issues on appeal as (1) entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009; (2) entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia from January 6, 2009 to December 29, 2011; and (3) entitlement to an evaluation in excess of 100 percent for service-connected schizophrenia from December 30, 2011; and (4) entitlement to a separate evaluation for service connection for PTSD.  
       
In March 2016, the Board denied (1) entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009; (2) entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia from January 6, 2009 to December 29, 2011; and (3) entitlement to an evaluation in excess of 100 percent for service-connected schizophrenia from December 30, 2011; (4) entitlement to a TDIU.  The Board also dismissed the issue of entitlement to a separate evaluation for service connection for PTSD.    

In March 2017, the parties filed a Joint Motion for Remand for the Court to vacate those parts of the March 2016 Board decision that denied entitlement to an initial evaluation in excess of 50 percent for schizophrenia prior to January 6, 2009, and denied entitlement to a TDIU.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, in a June 2010 decision, the Board granted a 70 percent rating for schizophrenia.  As such, the only question remains as to whether a 100 percent rating is warranted at any time prior to January 6, 2009.  The Board also notes that a temporary total evaluation has been assigned from July 16, 2007 to September 30, 2007, because of hospitalization over 21 days.  As such, these periods of time will be exempt from the Board's analysis.
  
Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

An October 2004 mental health outpatient note indicates that the Veteran acknowledged that the voices were worse, criticizing him and telling him that nothing will go right.  He stated that he felt like people were talking about him and "looking at me crazy."  The Veteran reported getting angry too easily but denied becoming violent.  He stated that he thought of suicide but noted that his heart or a higher power tells him not to.  The provider noted that the Veteran appeared to be having an exacerbation of symptoms with hallucinations and suicidal ideation associated with employment/financial stressors but was not definitely evidencing acute dangerousness but was considered at risk if nothing changed.  

A November 2004 private psychological evaluation report notes that the Veteran struggled with a compromised frustration tolerance and his mood was dysphoric and his affect was restricted in range.  He was independent in his hygiene.  The Veteran was diagnosed as having dysthymic disorder and rule out cocaine abuse.  A GAF of 65 was assigned.

Although a February 2005 mental health outpatient treatment plan noted an active focus of mental health treatment for the problem of increased risk of suicidal behavior, the Veteran denied any suicidal ideation/intent and stated that he did not want to do something he would regret.

The Veteran underwent VA examination in April 2005 at which time the examiner noted that the Veteran's original diagnosis was given to him in Germany, but other people who saw him were somewhat cool about it and noticed that his manifestations were not too strong.  The examiner stated, 

This is correct.  Schizophrenia sometimes burns out as years go by, but the veteran still complained that he cannot tolerate anybody behind him.  He has to look and check carefully.  Occasionally he has a strong feeling that other people talk about him and that he is being watched.  There are the residual paranoid manifestations of his illness, but he doesn't have active delusions now.  He has no false beliefs that he is a different person or that somebody is controlling his thoughts and feelings, but the veteran is having chronic schizophrenia and that is a valid, diagnosis, which is not as intense as in his earlier years.  ... The veteran is well-oriented now.  He actually had good contact with outside reality.  His worst emotional problem is irritability, and he said that he is very easily angered, very angry, and he feels that he would like to hurt somebody.  This is, again, weakening of the general nervous system.  He cannot stand stressors, which we see in insulin-dependent diabetic patients with such mental illness as schizophrenia. 

The examiner stated, 

A strong co-morbidity is proper to regard here in the general evaluation of this veteran.  The co-morbidities are his psychiatric and physical problems, and the two are influencing each other in a vice versa manner.  Every physical problem that was chronic felt stronger and psychologically more torturing, a case of mental illness.  On the other side, the mental illness may flare up or cause deeply felt frustration because of the physical part.  So, the co-morbidity is to be observed here.

The examiner stated,

The [Veteran's] main problem is quite often not observed by examiners because this cannot be seen during a short examination in the examination room.  The problem is that these individuals do not have endurance.  For example, the work that I can physically do for two hours, they can only do it for 15-20 minutes, then become tired, have to give up, become covered with sweat, and unable to continue.  This applies to this veteran, and therefore I am testifying that he is really unemployable.   The veteran is now home.  He is inactive.  He has a not so well-going marriage and this is the only marriage in his life.  

Actually, he is an unlucky man, having two illnesses, the psychiatric and the physical together.  I believe that he is disabled and he certainly cannot be employed.

The examiner diagnosed the Veteran with schizophrenia, somewhat in the slowly burning out phone, but still active, and the veteran in his long years of working, was not really influenced harmfully because of his illness, or at least just minimally.  He was much more influenced negatively because of his insulin-dependent diabetes.  The examiner assigned a GAF around 40 but noted that the Veteran was competent and was competent to manage VA funds and funds in general.

Records from SSA include a December 2005 medical document entitled Interrogatories including a medical summary and attached assessment of the Veteran's psychiatric disability.  The medical summary section provided diagnoses of chronic paranoid type schizophrenia and substance dependence in remission.  A GAF of 40 was assigned.  The SSA examiner referred the reader to the April 2005 VA examination report twice in his report.  Under the section for paranoid schizophrenia and other psychiatric disorders, the examiner checked "psychotic features and deterioration that are persistent (continuous or intermittent), as evidenced by delusions or hallucinations and emotional withdrawal and/or isolation."  Under the section for affective disorders, the examiner checked "disturbance of mood, accompanied by a full or partial manic or depressive syndrome, as evidenced by depressive syndrome characterized by anhedonia or pervasive loss of interest in almost all activities, sleep disturbance, psychomotor agitation or retardation, decreased energy, difficulty concentrating or thinking, hallucinations, delusions, or paranoid thinking."  The examiner did not check "thoughts of suicide."  The examiner noted marked restriction of activities of daily living; marked difficulties in maintaining social functioning; extreme difficulties in maintaining concentration, persistence, or pace; and four or more repeated episodes of decompensation, each of extended duration.  The examiner checked "Medically documented history of a chronic mental ... schizophrenic ... of at least 2 years' duration that has caused more than minimal limitation of ability to do any basic work activity with symptoms currently attenuated by medication or psychosocial support, and ... repeated episodes of decompensation, each of extended duration ... a residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate.  

An October 2006 private psychological evaluation report notes that the Veteran suffered from an adjustment disorder with depressed mood with symptoms of irritability, compromised frustration tolerance, and dysphoric mood; rule out mixed substance abuse; and personality disorder.  It was noted that the Veteran had a driver's license and continued to drive.  The examiner noted that the Veteran was independent in his hygiene, competent to manage funds and shop.

At the January 2008 VA examination, the Veteran indicated that he cried a lot for no reason and had suicidal thoughts at times.  The Veteran reported that he felt uncomfortable around people and felt that people were sneaking up on him.  The examiner noted that this appeared to be related to residual paranoia.  The veteran reported that he heard voices mainly when he was trying to go to sleep or when he was alone and was very quiet.  He reported that the voices typically said derogatory things and were always negative.  The Veteran also reported that sometimes upon awakening, he saw his mother.  The veteran reported anger and a short temper but stated that he had not been physically aggressive recently.  The Veteran stated that he felt guilty after anger outbursts and tried to avoid people so that he does not have many conflicts.

The examiner noted that the Veteran was able to complete normal activities of daily living without significant impairment.  He was well-oriented to time, place, person, and situation.  He did not report any major problems with memory and it appeared normal.  Although the Veteran indicated that he cried a lot for no reason and had suicidal thoughts at times.  The Veteran also reported a history of homicidal ideation but no intent to act on such thoughts.  The examiner noted that socially, the Veteran did describe a positive church community and was getting along with his wife better.  The examiner noted that there were signs of moderate impact on social functioning.

In July, September 2008, and December 2008, the Veteran reported passive suicidal ideation when hearing the voices but denied plan or intent.  

A September 2017 private psychological evaluation report indicates that the evaluator was requested to determine the severity of the Veteran's symptoms from October 2004 through July 2007 and from October 2007 through January 2009.  After a review of the file and telephone interview with the Veteran, the evaluator stated, in my professional opinion, the severity of [the Veteran's] psychiatric symptoms from October 2004 through July 2007, at least as likely as not caused total occupational and social impairment due to gross impairment in thought processes, persistent delusions and hallucinations, intermittent inability to perform activities of daily living and danger of hurting others.  [The Veteran] was experiencing homicidal ideation towards his bosses and significant difficulty in taking direction or working with others.  It is documented during this time period that he cannot tolerate anyone behind him, has strong feelings that people are talking about him and he believes he is being watched.  In my professional opinion, the severity of Mr. [redacted] psychiatric symptoms from October 2007 through January 2009, at least as likely as not caused total occupational and social impairment.  He experienced suicidal ideation, hallucinations, and paranoia, which impacted his ability to work, neglect of personal hygiene and difficulty adapting to stressful circumstances.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's service-connected psychiatric disorder is productive of total occupational and social impairment, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, although the September 2017 private evaluator, a licensed clinical psychologist, opined that the severity of the Veteran's psychiatric symptoms caused total occupational and social impairment, her rationale is flawed.    

The private psychologist noted gross impairment in thought processes and intermittent inability to perform activities of daily living.  The medical records dated prior to January 6, 2009, however, show no evidence of gross impairment in thought processes or intermittent inability to perform activities of daily living.  

The April 2005 VA examiner noted that the Veteran drove himself to the examination; he communicated meaningfully and outlined his frustration of not being able to work, not because of the schizophrenia, but because of his insulin-dependent diabetes and neurological complications; and he had no false beliefs that he was a different person or that somebody was controlling his thoughts and feelings.  The January 2008 VA examiner noted that the Veteran was able to complete normal activities of daily living without significant impairment.  

The private psychologist noted persistent delusions and hallucinations.  Specifically, she noted that the Veteran experienced hallucinations and paranoia, could not tolerate anyone behind him, had strong feelings that people were talking about him, and believed that he was being watched.  Although the medical records do indicate that the Veteran has both auditory and visual hallucinations, oddly they do not appear to substantially affect the Veteran's occupational and social functioning.  The April 2005 VA examiner noted the Veteran's paranoia complaints but stated that the Veteran was well-oriented and actually had good contact with outside reality.  The January 2008 VA examiner noted that the Veteran was well-oriented to time, place, person, and situation.    

The private psychologist noted a danger of hurting others.  Specifically, she noted that the Veteran was experiencing homicidal ideation towards his bosses and significant difficulty in taking direction or working with others.  The private psychologist also noted that the Veteran experienced suicidal ideation.  

The Board notes that passive suicidal ideation and homicidal ideation without any intent or action does not rise to level of persistent danger of hurting others.  The treatment records and VA examination reports prior to January 6, 2009, do not include any indication that the Veteran had any intention of harming himself of others.  The October 2004 mental health outpatient note indicate exacerbation of symptoms with hallucinations and suicidal ideation associated with employment/financial stressors, but the provider noted that the Veteran was definitely not evidencing acute dangerousness but was only considered at risk if nothing changed.  The April 2005 VA examiner noted that the Veteran reported irritability and that he was very easily angered.  The Veteran reported that he felt he would like to hurt somebody; however, he did not report getting into any physical altercations.  The January 2008 examiner noted that the Veteran reported anger and a short temper but stated that he had not been physically aggressive recently.  The Veteran stated that he felt guilty after anger outbursts and tried to avoid people so that he does not have many conflicts.

The Board has considered the September 2017 private evaluation report and finds that the symptoms that the psychologist determined were productive of total occupational and social impairment fit squarely with VA's criteria for a 70 percent evaluation.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Prior to August 4, 2014, VA's Rating Schedule for psychiatric disabilities was based upon the DSM-IV. 38 C.F.R. § 4.130.  The DSM was updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5 at 16.  However, since the Veteran's claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria, including GAF scores, will be utilized in the Board's analysis.

Prior to January 6, 2009, the treating and examining medical professionals have assigned GAF scores ranging from 40 to 65.  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF of 40 is at the top end of the range of 31 to 40, and it is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Thus, prior to January 2009, although the Veteran did experience hallucinations, he had none of the symptoms normally associated with total occupational and social impairment.  It is important to note that the Veteran still reported having a relationship with his family and attending church.  As such, the Board finds that the manifestations of the Veteran's service-connected psychiatric disability noted in the file prior to January 6, 2009, fall squarely within the criteria for a 70 percent rating.  

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

In this case, a temporary total rating has been assigned from July 16, 2007 to September 30, 2007; and a 100-percent evaluation has been assigned from December 30, 2011.  Thus, a TDIU is not available for these periods, and they are exempt from the Board's analysis.  

As a 70 percent evaluation has been assigned for the period from October 8, 2004 to July 15, 2007 and from October 1, 2007 to December 29, 2011, the Board notes that the Veteran meets the schedular criteria for a TDIU for those periods.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In June 2003, the Veteran reported that he was employed as a maintenance worker and had been for five years but that for the prior six to seven months, he had been having increasing insomnia with consequent difficulty functioning at work and conflict with supervisor.  The Veteran reported that he had walked out of work the day prior and did not want to go back.  He also reported relapse to cocaine after five years clean.  He requested that Family Medical Leave Act (FMLA) papers be submitted.  The Veteran was informed that FMLA papers could not be submitted but he was given a note to be released from work until June 25 when he would have completed assessments.  

In July 2003, the Veteran reported that he did not want to go back to work because his supervisor upset him and he was afraid that he would go back to using drugs.  In August 2003, the Veteran reported that he was ready to go back to work.  In September 2004, the Veteran presented requesting completion of short term disability paperwork.  The Veteran reported being taken off work from June 30, 2004 to July 6, 2004 due to neck pain.  The Veteran went back to work on July 6, 2004 but was unable to work.    

On October 5, 2004, the Veteran stated that he was feeling upset enough that he was ready to get back on medication.  He described being injured at work, being unable to obtain more than a couple weeks of disability benefits, feeling his arms and legs were becoming increasingly numb to the point he probably could not work, having financial problems, arguing with his wife.  The Veteran said that he was depressed, tearful, and did think of suicide but "my heart or higher power or whatever tells me not to."  He acknowledged that the voices were worse, criticizing him and telling him that nothing will go right.  He said that he felt like people were talking about him and "looking at me crazy."  The Veteran reporting getting angry too easily and holding on to the anger for too long, but he denied becoming violent.  

The April 2005 VA examiner noted that while the Veteran was able to work, he worked in building maintenance and that he was injured when he fell down and hurt his neck, which already had a degenerative condition before the injury.  Surgery was not executed as it was too risky.  The examiner noted, "Regretfully, the veteran was hooked up in cocaine and his work performance and general social adjustment was influenced by cocaine.  He was taking crack cocaine, but stated that the last episode was two years ago."  The examiner diagnosed the Veteran with schizophrenia, somewhat in the slowly burning out phase, but still active, and the veteran in his long years of working, was not really influenced harmfully because of his illness, or at least just minimally.  He was much more influenced negatively because of his insulin-dependent diabetes.  However, the examiner noted that his comorbidities were influencing each other and that he was disabled and certainly could not be employed.  The examiner noted that the mental illness may flare up or cause deeply felt frustration because of his physical problems.

As noted above, SSA records include a December 2005 medical document entitled Interrogatories including a medical summary and attached assessment of the Veteran's psychiatric disability.  The examiner checked "Medically documented history of a chronic mental ... schizophrenic ... of at least 2 years' duration that has caused more than minimal limitation of ability to do any basic work activity with symptoms currently attenuated by medication or psychosocial support, and ... repeated episodes of decompensation, each of extended duration ... a residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate.  

The October 2006 private examiner noted that the Veteran was last involved in the work force in 2004, that he quit his job after an on-the-job cervical level injury, but he never received worker's compensation benefits for this injury.  The Veteran reported that he had not made application for employment since 2004, that his longest period of sustained full-time employment was fourteen years as a crane operator and brick mason from 1975 until 1989 and that most of his work history involved employment in construction and warehouse settings.  The Veteran reported that he had been employed as a driver for a tile company but lost the job as a result of failure of urinalysis examination in November 1997.  Prior to 2004, the Veteran estimated that his longest period of unemployment was one year beginning in 1990 during which time he subsisted on worker's compensation benefits after sustaining an on-the-job lumbar back injury.

The January 2008 VA examiner noted that the Veteran had been unemployed since 2004 when he worked in building maintenance for about six years and that he was collecting social security disability income.  The examiner noted that the Veteran had been able to maintain long term employment at times despite his reported psychotic symptoms and he appeared to have had a period of relative remission for many years until he started abusing cocaine heavily.  The examiner noted that his cocaine use more likely than not accounted for much of his occupational difficulties but that his schizophrenia was also likely to have impacted work.  The examiner noted that the Veteran's occupational status had not changed since the prior VA examination (April 2005) and that he was functioning at about the same level occupationally.  

The Veteran underwent VA examination in December 2011 at which time the examiner noted that the Veteran psychiatric disabilities caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran reported discontinuing work secondary to health problems, not his psychiatric symptoms.  The examiner noted that there had been some occupational dysfunction in the past, but that it appeared to be due primarily to substance abuse rather than schizophrenia.  The examiner noted that the Veteran managed his basic activities of daily living independently as well as his medications and continued to drive without difficulty.  The Veteran reported that his wife managed the family finances but he believed that he would be able to do so independently if necessary.  The Veteran reported that he did less housework than previously due to motivation.  He reported progressive social withdrawal throughout his life, but remained active at church and somewhat with family.  He did report decreased attention and attention-based memory problems, but these did not rise to the level of a dementia and were described as relatively mild.  No prominent cognitive deficits were observed, but the examiner noted that the Veteran would likely have some slowing and inefficiency at work secondary to his mild attention complaints.  

The Veteran underwent VA examination in May 2013 at which time the examiner opined that the Veteran's service connected schizophrenia did not render him unable to secure or follow a substantially gainful occupation, prior to December 30, 2011 and that the Veteran reported that his last job ended after six years employment, in 2004, because of physical health factors, NOT mental health.  The examiner noted that the Veteran reported his functioning at work was otherwise good.  The examiner noted that previous occupational history interviews suggested a mild to moderate impairment in job performance due to mental health factors. 

The September 2017 private psychologist evaluation noted that the Veteran reported that he had been working as a maintenance technician until 2004 when he quit working due to his symptoms.  The Veteran reported that he had difficulty "taking orders" from his bosses and would get into verbal altercations with them.  He had a history of reprimands and a history of homicidal ideation towards his supervisor due to his anger.  The psychologist noted that the Veteran indicated that he quit his job in 2004 due to difficulty coping with his symptoms and due to stress of working with schizophrenia.  The psychologist stated, 

It is this examiner's opinion that it is at least as likely as not that [the Veteran] is unable to secure and follow substantially gainful employment solely as a result of his service-connected Schizophrenia, paranoid type with PTSD as of 2004, when he last worked, to the present.  [The Veteran]'s symptoms, as noted, would substantially interfere with gainful employment, such as difficulty concentrating, irritability, difficulty interacting with others, difficulty learning new tasks and problem solving, difficulty taking direction, difficulty following orders, anger with superiors and others and homicidal ideation towards his boss.  There has been little to no change in [the Veteran]'s symptoms since diagnosis and his illness has been well documented.  There have been periods of time in which his hallucinations have been better controlled with medication; however, his paranoia and his difficulty taking direction from others and interacting with others have not been remedied. 

Again, there is a difference of opinion among the medical professionals.  However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  In this case, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran is unemployable due to his service-connected psychiatric disability is in a state of equipoise.  

The Board again notes the Veteran's GAF scores ranging from 40 to 65 that, while not rising to level of total occupational and social impairment, do provide support for a TDIU.

Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia prior to January 6, 2009, is denied.

Entitlement to a TDIU prior to December 30, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


